Citation Nr: 0710740	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-31 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine with spondylolisthesis at 
L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1972 
to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision, in 
part, denied service connection for degenerative disc disease 
of the lumbosacral spine with spondylolisthesis at L5-S1.

In November 2006, a hearing was held before Mark W. 
Greenstreet who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of degenerative disc 
disease of the lumbosacral spine with spondylolisthesis at 
L5-S1.

2.  The veteran's service-connected disabilities include the 
residual of a left knee injury which has required total knee 
replacement surgery.  

3.  The preponderance of the competent medical evidence of 
record indicates that the veteran's service-connected left 
knee disability has either caused the current low back 
disorder, or at a minimum increased the level of disability 
of the low back disorder.  



CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine is 
proximately due to, or the result of the service-connected 
left knee disability. 38 C.F.R. § 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for a low back disorder.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to: the veteran's 
contentions and hearing testimony; the veteran's service 
medical records; private medical records; private medical 
opinions; VA medical records; and VA medical opinions.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claim 
for entitlement to service connection for a low back 
disorder.

The veteran claims entitlement to service connection for a 
low back disorder.  Specifically, he claims that his service-
connected left knee disability has either caused, or 
increased the severity of, his low back disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as a "secondary" service connection as 
the disability at issue was caused secondary to a disability 
which is already service-connected.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that when a service-connected disorder causes an 
increase in disability to a nonservice-connected condition, 
such an increase is to be treated as if service connected.  
In such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection was granted for the residuals of an injury 
to the left knee.  The veteran incurred an injury to his left 
patella during service.  Subsequently, the level of residual 
disability increased to the point where a left total knee 
replacement surgery was required.  VA surgical records dated 
May 2001 reveal that the veteran's left knee arthroplasty 
became infected subsequent to surgery.  This infection 
greatly increased the amount of time that the veteran 
required for recovery from the surgery and resulted in his 
requiring the use of crutches to ambulate for almost ten 
months after the surgery.

The competent medical evidence of record also clearly 
establishes that the veteran has degenerative joint disease 
(arthritis) and degenerative disc disease of the lumbosacral 
spine with spondylolisthesis at L5-S1.  The fact that the 
veteran has this low back disability is not in dispute.  It 
is not contended nor does the evidence show that the low back 
disorder at issue had its onset in service or was aggravated 
during service or that arthritis of the spine was manifested 
during the first post service year.  Rather, the veteran's 
claim is that the low back disorder has been caused secondary 
to the service-connected left knee disability.

In December 2002, a VA examination of the veteran was 
conducted.  The examining physician's opinion was that the 
veteran's service-connected left knee disorder did not 
contribute to the low back disorder.  

In May 2005, another VA examination was conducted by a 
different physician.  This physician's opinion was also that 
the service-connected left knee disorder had not contributed 
to the low back disability.  This physician offered 
additional clarification on his medical opinion in 
memorandums dated September 2005 and February 2006.  In these 
subsequent opinions, the physician stated that the back 
disorder was also not aggravated by the service-connected 
left knee disorder.  

The veteran has submitted several medical opinions from 
private physicians which support his claim.  

A July 2004 letter from a private physical therapist stated 
that the veteran's long-standing left knee disorder 
exacerbated the veteran's complaints of lumbar spine 
symptoms.  This opinion was further bolstered by a concurring 
letter dated October 2004 from Dr. Tsahakis, a private spine 
surgeon.  

An August 2004 letter from Dr. Meade, a private orthopedist, 
states that although the veteran's low back disorder was the 
result of a long standing degenerative process, the veteran's 
service-connected left knee disability exacerbated the pre-
existing low back condition.  He stated that the veteran's 
interrupted gait and reduced range of motion of the left 
knee, resulted in an inability to "squat or maintain 
mechanics to protect his low back."  

A September 2004 letter from Dr. Voss, a private orthopedic 
surgeon, concurred in the findings of Dr. Meade that the left 
knee disability was at least exacerbating the veteran's low 
back disorder.  

Most recently, a September 2006 letter from Dr. Dyer, a 
private neurosurgeon, stated that the veteran's prolonged use 
of crutches, subsequent to surgery for the service-connected 
left knee disability, progressed the veteran's low back 
disorder.  The physician also offered the opinion that gait 
impairment resulting from the left knee disorder possibly 
contributed to progressive problems with the veteran's low 
back.  

The medical opinion of two VA physicians is that the 
veteran's service-connected left knee disability did not 
contribute to the veteran's low back disorder.   However, 
this is countered by medical opinions from four private 
physicians and a private physical therapist.  These medical 
opinions, taken together, show that at a minimum the 
veteran's service-connected left knee disability, and the 
resulting long term use of crutches from left knee surgery, 
increased the severity of the veteran's low back disorder.  
Based on these medical opinions, the preponderance of the 
evidence supports a grant of secondary service connection for 
the low back disorder based on the aggravation of that 
disability by the service-connected left knee disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, 
service connection for degenerative disc disease of the 
lumbosacral spine must be granted


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.  



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


